PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/231,760
Filing Date: 8 Aug 2016
Appellant(s): Villar et al.



__________________
Kevin K. Jones
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed May 18, 2020 appealing from the Advisory action mailed December 30, 2019 and final Office action dated September 18, 2019.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Advisory Action dated December 30, 2019 and Office action dated September 18, 2019 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
	A.	Appellant’s allegation that the combination of Shimomura (US 2016/0087693), Wilkinson (US 2013/0256175) and Tu (US 2006/0045310) does not produce Applicant’s claimed invention as recited in independent claims 11 and 17.	Appellant’s arguments filed May 18, 2020 have been fully considered but should be found unpersuasive.	The Appellant contends that Appellant’s application is directed to determining an orientation of a short-range wireless tag using a sensing surface, and more specifically, based on signal strengths from the short-range wireless tag when activated by RF antennas from the sensing surface. Appellant further states the problem being solved with Appellant’s invention is related to the shortcomings of conventional NFC tags. That is, NFC tags conventionally have antennas that are rotationally symmetric to enable the tag to have an increased chance of being read properly. Thus, to determine an orientation of the NFC tag (or short range wireless tag), Appellant’s claimed invention provides that the short-range wireless tag comprises an antenna that is not rotationally symmetric.	The Examiner disagrees with Appellant’s statement of “NFC tag (or short range wireless tag)”.  The Appellant does not recite in the claims a near field communication (NFC) tag, but only recites “short range wireless tag”.  The claims in this application are 
Further, Appellant states the Examiner also relies on Shimomura for allegedly describing a short range wireless tag and a surface that detects a position of the short range wireless tag. However, in Shimura, not only is the alleged short range wireless tag not rotationally asymmetric as provided in Claim 11, the alleged short range wireless tag in Shimomura only detects a position of a tag, not the orientation. This makes sense given that in Shimomura, Shimomura only needs to detect a position of the tag not an orientation and thus Shimomura does not even mention detecting an orientation. As such, Shimomura fails to describe or suggest “determining an orientation of one of the short-range wireless tags based on a plurality of signal strengths for the same short-range wireless tag, each of the plurality of signal strengths being associated with a corresponding one of the array of RF antennas that are separate from the short range wireless tag,” as recited in Claim 11.
Further, Wilkinson does not remedy the deficiencies of Shimomura and Tu in describing or rendering obvious at least the feature of “determining an orientation of one of the short-range wireless tags based on a plurality of signal strengths for the same short-range wireless tag, each of the plurality of signal strengths being associated with a corresponding one of the array of RF antennas that are separate from the short range 
	The Examiner disagrees.  Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., short-range wireless tag being a NFC tag) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Shimomura teaches	A method of detecting a short-range wireless tag using a sensing surface that is separate from the short range wireless tag, the sensing surface comprising an array of RF antennas connected to a sensing module and the method comprising (Figs. 1-3, [0060-0073], [0060-0061] teaches apparatus 1 and tag 2 having near field communication capabilities with a tag 2a that is separate from the sensing surface of display screen 17; [0061], tag 2a can be lifted from screen and still sensed with near field communication; [0068] and [0072] teach using a capacitive touch panel with communication section 11 having antennas for near field communication with the tag 2 and a chip 12; chip 12 provides signals from antennas to CPU 13 as a sensing module 
determining an orientation of one of the short-range wireless tags based on a plurality of signal strengths for the same short-range wireless tag, each of the plurality of signal strengths being associated with a corresponding one of the array of RF antennas that are separate from the short range wireless tag.	However, Tu is recited for teaching these features since Tu discloses at [0034-0035] to use a RFID tag 32 and antennas 34 to determine orientation of a product having the tag attached thereto (Fig. 4).  Thus, since a short range wireless tag is broadly interpreted as including RFID tags, the modification of Shimomura having RF antennas to scan an object having an RFID tag to determine the orientation of the object when the object is not in contact with the display screen (Shimomura only determines orientation of the object when the object is in contact with the display screen; see [0078]) is considered as proper since a rationale for making the modification is provided (detecting orientation of the objects 2a and 2b of Shimomura when they are hovering above the display screen).	Appellant also argues that the RF antennas are not contained in one system (the sensing module), however Tu discloses in paragraph [0014] that a radio frequency identification (RFID) transmitter 34 may optionally be included within a system 10, thus the transmitters defined in paragraph [0035] can be integrated into a system therefore a sensing module of Shimomura.B.	Appellants allegation that Shimomura, Wilkinson, and Tu would render each one inoperable for its intended purpose.	The Appellant contends that:	Tu requires use of RFID tags that are read from several feet away (e.g., from a ceiling) and Shimomura requires NFC tags that are required to be read up very close in proximity, and thus the system of Shimomura would not be able to read the RFID of Tu, and the system of Tu would not be able to read the short range wireless tags of Shimomura.  In addition, Tu requires the alleged RF antennas to be separate and several feet away from the transmitters/cameras and Shimomura requires the alleged RF antennas to be within a surface of a device.  MPEP 2143.01(V) recites that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. See MPEP 2143.01(V) citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). Additionally, MPEP 2143 example 8 states: In conducting its analysis, the Federal Circuit noted that the “predictable result” discussed 
As noted above, Wilkinson is asserted for teaching a tag can be formed in a non-symmetrical manner (See Office action dated September 18, 2019, page 5).  The Examiner notes that Appellant has not asserted that Wilkinson may not be combined with Shimomura.  As such, it is possible to provide a non-symmetrical tag on the objects 2a and 2b of Shimomura to determine location of the objects 2a and 2b because a predictable result would occur of detecting the tags on each object.	Additionally, Tu teaches the concept of using antennas to determine an orientation of an object having a tag using signal strengths provided to antennas in different locations.  Thus, applying this concept to the device of Shimomura and Wilkinson would result in using the existing antennas 111-126 of Shimomura [0073] and non-symmetric tag on each object to determine the orientation of the objects 2a and 2b.  One skilled in the art would be motivated to modify the method of Shimomura as modified by Wilkinson in order to determine the orientation of the objects 2a and 2b when the objects are hovering over the display screen and not in contact therewith.  Since the existing antennas of Shimomura are used to perform the detection and are located at different positions in the display surface, the modified method of Shimomura as modified by Wilkinson and Tu would operate for its intended purpose of detecting an orientation of the objects above the display screen.  Moreover, since the technique of C.	Any new arguments that Appellant may potentially raise in reply to this Examiner's Answer should not be considered.
Please see 37 C.F.R. 41.41(b)(2), which states:
Any argument raised in the reply brief which was not raised in the appeal brief, or is not responsive to an argument raised in the examiner’s answer . . . will not be considered by the Board for purposes of the present appeal, unless good cause is shown.


Appellant is reminded of this limitation and should take the above rule into consideration when determining how to reply to this Examiner’s Answer.(3) Conclusion	For the above reasons, it is believed that the rejections should be sustained.Respectfully submitted,	/JOSEPH P FOX/	Examiner, Art Unit 2694                                                                                                  	
Conferees:
/PATRICK N EDOUARD/            Supervisory Patent Examiner, Art Unit 2694       

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624                                                                                                                                                                                                                                                                                                                                                                  	                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.